The judgment of the court on a rehearing was pronounced by
Rost, J.
We inadvertently omitted to state in the opinion in this case the
conclusion to which we had come, that the defendant could not go into the question of damages on his reconventional demand without the plaintiff’s assent; and that as the assent was withheld he must resort to his action on the attachment bond. For this reason we considered that his right to reconvene depended upon the place of his domicil.
The re-hearing in this case is refused.